DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “elastic element” (Claims 5, 8) and “stopper” (Claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	The specification does not disclose a reference number for the “elastic element”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-3, 5-11, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Witkoe et al. (US Pub No. 2020/0385223 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al. (US Pub No. 2008/0217842 A1) in view of Yin et al. (US Pub No. 2015/0187159 A1).

	Regarding Claim 1, Hoffmann et al. discloses 
a body portion (i.e. body of 200, Fig. 2);
	an input roller assembly (346, 384 in Fig. 5) to transport a print medium towards an image-forming assembly (203/205, Fig. 3), the input roller assembly comprising a pinch roller (346) to draw the print medium from a media stack (376) but does not disclose a pressure plate.
	Yin et al. discloses a pressure plate (23) movably coupled to the body portion (casing of 13, including 21) of the device (13) and biased towards the pinch roller (i.e. at least by gravity), the pressure plate and the pinch roller to hold the media stack therebetween (Fig. 4), wherein the pressure plate is movable by a first distance (i.e. H, in Fig. 4) from a neutral position (i.e. fully lowered) when the media stack is between the pressure plate and the pinch roller, the first distance to be measured from a fixed point (at 33) on the body portion (21) of the device to a measurement region on the pressure plate (i.e. the portion of 23 directly above 33, see Fig. 4, [0041]) and to be indicative of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hoffmann et al. by including the pressure plate as disclosed by Yin et al., for the purpose of stably feeding sheets and determining stack size.
	Regarding Claim 2,	Yin et al. discloses a non-contact measuring device (33) fixed on the body portion (21) to monitor the first distance moved by the pressure plate by impinging a signal at the measurement region on the pressure plate.
	Regarding Claims 3 and 11, Yin et al. discloses a controller (40) to determine the instantaneous stack height of the media stack based on monitoring by the non-contact measuring device to indicate low media.
	Regarding Claim 10, Hoffmann et al. discloses
an input roller assembly (346, 384 in Fig. 5) to transport a print medium towards an image- forming assembly (203/205, Fig. 3), the input roller assembly comprising a pinch roller (346) to draw the print medium from a media stack (376); and a media input tray (204) but does not disclose a pressure plate and non-contact measuring device.
Yin et al. discloses a pressure plate (23) movably coupled to a body portion (casing of 13 including 21) of the device 13 and biased towards the pinch roller (i.e. at least by gravity), wherein the pressure plate is to be in a first position proximal to the pinch roller when unloaded (i.e. fully lowered), to be in a second position distal to the pinch roller when completely loaded with the media stack (23 fully raised), and to be in an intermediate position between the first and the second position when the media 
a non-contact measuring device (33) fixedly mounted on the body portion (21) to monitor a position of a measurement region of the pressure plate (directly above 33) to determine the pressure plate to be in one of the first position, the second position, and the intermediate position, wherein the first position, the second position, and the intermediate position are indicative of an instantaneous stack height of the media stack (Fig. 4, [0037], [0041]), for the purpose of stably feeding sheets and determining stack size.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hoffmann et al. by including the pressure plate and non-contact measuring device as disclosed by Yin et al., for the purpose of stably feeding sheets and determining stack size.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al. (US Pub No. 2008/0217842 A1) in view of Yin et al. (US Pub No. 2015/0187159 A1) in view of Sasaki et al. (US Pub No. 2005/0035531 A1).
Regarding Claims 5 and 14, Hoffmann et al. and Yin et al. do not disclose an elastic element. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hoffmann et al. and Yin et al by including the elastic element as disclosed by Sasaki et al., for the purpose of stably feeding sheets.

Allowable Subject Matter
Claims 4, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows a measurement region to be on a second surface as claimed (Claims 4, 12 and 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US Patent No. 7,920,256 B2) discloses sensing a sheet stack via opening 21.
Ohtani et al. (US Pub No. 2010/0322689 A1) discloses sensing a sheet stack via opening 52.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        January 6, 2022